People v Clarke (2017 NY Slip Op 04288)





People v Clarke


2017 NY Slip Op 04288


Decided on May 31, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 31, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
MARK C. DILLON
JOHN M. LEVENTHAL
CHERYL E. CHAMBERS, JJ.


2005-08837
 (Ind. No. 04-01183)

[*1]The People of the State of New York, respondent, 
vDesroy Clarke, appellant.


Desroy Clarke, Ogdensburg, NY, appellant pro se.
Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (Hae Jin Liu and Raffaelina M. Gianfrancesco of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 12, 2012 (People v Clarke, 101 AD3d 897), affirming a judgment of the Supreme Court, Westchester County, rendered August 18, 2005.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., DILLON, LEVENTHAL and CHAMBERS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court